DETAILED ACTION
In Applicant’s Response filed 9/13/22, Applicant has amended claims 1-2, 5-7, 10-13 and 20; and amended the abstract. Claims 15-19 have been cancelled. Currently, claims 1-14 and 20-24 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 7-8 and 12 are objected to because of the following informalities requiring appropriate correction:
In claim 1, line 18 should be amended to recite: “…wherein a first one of the arm support elements…” for improved clarity.
In claim 1, lines 19-20 should be amended to recite: “…and a second one of the arm support elements…” for improved clarity.
In claim 1, line 21: “the other one” should be “the second one”.
In claim 1 line 23: “user” should be replaced with “person”.
In claim 7 line 4: “The cinching straps” should be “the one or more garment cinching straps”.
In claim 8 lines 2-3: “The cinching straps” should be “the one or more garment cinching straps”.
In claim 12 line 5: “the cuffs” should be “the plurality of cuffs”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the one or more cinching straps" in in line 1.  There is insufficient antecedent basis for this limitation in the claim (claim 10 depends from claim 6, which depends from claim 3, which depends from claim 1 but none of claims 1, 3 or 6 provide antecedent basis for this limitation).
Claim 10 recites the limitation "the torso opening" in line 3.  There is insufficient antecedent basis for this limitation in the claim (this limitation is recited in claim 4 but claim 10 depends from claim 6, which depends from claim 3, which depends from claim 1 and none of claims 1, 3 or 6 provide antecedent basis for this limitation).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-3, 6, 9 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lemmon et al (US 2016/0256311) in view of Barnes et al (US 2011/0005525).
With respect to claim 1, Lemmon discloses a sling apparatus for supporting an arm of a person with respect to a torso of the person (para [0002]; shoulder brace includes an arm cradle device 330 including an arm shell which is interpreted as being a “sling”; configured to be used in conjunction with a wedge and waist belt for supporting the arm with respect to the torso – see para [0113-0114]), the arm including an upper arm portion and a lower arm portion (inherent anatomical features of the human arm), the sling apparatus comprising:
a garment (see garment 300, Fig 7) configured to be worn on the torso of the person (garment portion 310 is configured to be worn around the waist on the torso, para [(0097]), the garment having a front for positioning adjacent to a front of the torso (one side of belt 310
is a front and is positioned on the front of the waist, para (0097}), a back for positioning adjacent to a back of the torso (one side of belt 310 is a back and is positioned on the back of the waist, para (0097]), and at least one lateral side (see side portion 320, Fig 7) extending
between the front and back for positioning adjacent to a side of the torso (320 is positioned on the left side of belt 310, Fig 7), the garment having at least one arm opening in the at least one lateral side for receiving the arm of the person (see openings in portion 330, Fig 7; see fasteners 334 to receive the arm, Fig 12A, para [0106]); and
arm support elements (see arm support elements 334a and 334b, Fig 12B) mounted on the garment (see supports 334 mounted on portion 330 of the garment, Fig 12A) and being configured to support the arm of the person wearing the garment in at least two positions
with respect to the torso (the cuffs 334a and 334b can support the arm in multiple positions, para [0107]-[0109)); 
wherein the at least two positions include a first position of the arm having the elbow extended with a shoulder associated with the arm of the person being in a neutral rotation orientation (a hinge at the elbow can be unlocked so the elbow can extend straight in forearm cuff 334b, para [0109]; see abduction positioning device 320, Fig 7; the abduction positioning device 320 can support the shoulder in a neutral orientation, para [(0102]) and a second position of the arm with the elbow flexed and the shoulder associated with the arm being in an
adducted, internal rotation position (the elbow can be flexed 90 degrees in forearm cuff 334b, para [0109]; see abduction positioning device 320, Fig 7; the abduction positioning device 320 can support the shoulder in an adducted, internal rotation position, para (0102));
wherein one of the arm support elements is configured to support the upper arm portion of the person on the garment (upper biceps cuff 334a; fig 12G; is for receiving the biceps – para [0107]) and another one of the arm support elements is configured to support the lower arm portion of the person on the garment (lower forearm cuff 334b; fig 12B; is for receiving the forearm – para [0108]).
Lemmon does not, however, disclose the other one of the arm support elements being interchangeably mountable to the garment in at least two locations on the garment to permit securement of the lower arm portion of the user to the garment in the at least two positions of the arm.
Barnes teaches a garment to support the arm (see therapeutic garment 1, Fig 9, para [0052]) comprising a belt (see waist belt 5, Fig 9), a cuff (see cuff 10, Fig 9) and cuff mount (see patch 30 with buttons 35, Fig 9), where the position is adjustable along a length of the garment such that the cuff is interchangeably mountable in at least two locations to permit securement of the lower arm in the at least two positions of the arm (patch 30 can be positioned on different locations on waist belt 5 and the buttons 35 allow the cuff to be releasably mounted to different areas of the patch, para [0052]; the cuff is mountable on different locations to provide different therapeutic functions wherein, specifically, the cuff mount is configured to permit removable attachment of a lower arm cuff 10 adjacent to a lateral side of the garment as shown in figure 2A). Accordingly, it would have been obvious to a one having ordinary skill in the art before the effective filing date of the invention to modify the lower cuff mount on the device of Lemmon so that it is interchangeably mountable to the garment in at least two locations on the garment to permit securement of the lower arm portion of the user to the garment in the at least two positions of the arm as taught by Barnes in order to provide different therapeutic positions for the arm.
	With respect to claim 2, Lemmon in view of Barnes discloses the invention as claimed (see rejection of claim 1) and Lemmon also discloses that the at least two positions include a third position of the arm having the upper arm portion constrained in a position adjacent to the torso and wherein the lower arm portion is unconstrained (a third position can be with the forearm cuff 334b removed so the lower arm portion is unconstrained, para [0109)).
With respect to claim 3, Lemmon in view of Barnes discloses the invention as claimed (see rejection of claim 1) and Lemmon also discloses a garment cinching assembly (see cinching assembly comprising unlabeled panel on 310, 320, and 330, Fig 7; see panel 314, Fig 9) mounted on the garment (see panel 314 mounted on belt portion 310, Fig 8) and being configured to cinch the garment against the torso of a person (314 inner and outer panels are brought together to cinch the belt against the torso, para [0100)).
	With respect to claim 6, Lemmon in view of Barnes discloses the invention as claimed (see rejection of claim 3) and Lemmon also discloses that the arm support elements include a plurality of cuffs (see biceps cuff 334a and forearm cuff 334b, Fig 12B) for receiving portions of the arm of the person to support the arm in each of the two positions (cuffs 334a and 334b receive portions of the arm to support the arm, para [0107]) and a plurality of cuff mounts (shell portion 330 includes Velcro to mount the cuffs, para [(0106]) supported on the garment cinching assembly (Velcro is on shell portion 330 of the cinching assembly, para [0106]) and configured to mount the cuffs on the garment cinching assembly (Velcro on the shell portion is configured to mount cuffs 334, para (0106)).
	With respect to claim 9, Lemmon in view of Barnes discloses the invention as claimed (see rejection of claim 6) and Lemmon also discloses that the plurality of cuffs includes an upper arm cuff (see upper biceps cuff 334a, Fig 12B) for receiving the upper arm portion of the arm of the person (cuff 334a is for receiving the biceps, para (0107]) and a lower arm cuff (see lower forearm cuff 334b, Fig 12B) for receiving the lower arm portion of the arm of the person (cuff 334b is for receiving the forearm, para [0108]).
With respect to claim 20, Lemmon discloses a sling apparatus for supporting an arm of a person with respect to a torso of the person (para [0002]; shoulder brace includes an arm cradle device 330 including an arm shell which is interpreted as being a “sling”; configured to be used in conjunction with a wedge and waist belt for supporting the arm with respect to the torso – see para [0113-0114]), the arm including an upper arm portion and a lower arm portion (inherent anatomical features of the human arm), the sling apparatus comprising:
a garment (see garment 300, Fig 7) configured to be worn on the torso of the person (garment portion 310 is configured to be worn around the waist on the torso, para [(0097]), the garment having a front for positioning adjacent to a front of the torso (one side of belt 310
is a front and is positioned on the front of the waist, para (0097}), a back for positioning adjacent to a back of the torso (one side of belt 310 is a back and is positioned on the back of the waist, para (0097]), and at least one lateral side (see side portion 320, Fig 7) extending
between the front and back for positioning adjacent to a side of the torso (320 is positioned on the left side of belt 310, Fig 7), the garment having at least one arm opening in the at least one lateral side for receiving the arm of the person (see openings in portion 330, Fig 7; see fasteners 334 to receive the arm, Fig 12A, para [0106]); and
arm support elements (see arm support elements 334a and 334b, Fig 12B) including a first arm support element (see upper biceps cuff 334a, Fig 12B) for receiving the upper arm portion of the arm of the person (cuff 334a is for receiving the biceps, para (0107]) and a second arm support element (see lower forearm cuff 334b, Fig 12B) for receiving the lower arm portion of the arm of the person (cuff 334b is for receiving the forearm, para [0108});
wherein the first arm support element (334a) is configured to be secured to the at least one lateral side of the garment (see supports 334 mounted on portion 330 of the garment, Fig 12A; 320 and 330 are positioned on the left side of belt 310 as shown in Fig 7) to immobilize the upper arm portion of the arm of the person in a position adjacent to the side of the torso of the person (since 320 and 330 are positioned on the left side of the belt 310, it is inherent that the device will be positioned on the left side of the torso during use and thereby is capable of supporting the upper portion of the left arm in support 334a against the left side of the torso; see also para [0107]-[0109]);
wherein the second arm support element (334b) is configured to be secured to the at least one lateral side of the garment (see supports 334 mounted on portion 330 of the garment, Fig 12A; 320 and 330 are positioned on the left side of belt 310 as shown in Fig 7) to immobilize the lower arm portion of the arm of the person in a position adjacent to the side of the torso of the person (since 320 and 330 are positioned on the left side of the belt 310, it is inherent that the device will be positioned on the left side of the torso during use and is thereby capable of supporting the lower portion of the left arm in support 334b against the left side of the torso; see also para [0107]-[0109]) in a first position of the arm having the elbow extended with a shoulder associated with the arm of the person being in a neutral rotation orientation (a hinge at the elbow can be unlocked so the elbow can extend straight in forearm cuff 334b, para [0109]; see abduction positioning device 320, Fig 7; the abduction positioning device 320 can support the shoulder in a neutral orientation, para [(0102]); and 
wherein the second arm support element (334b) is configured to be secured in a second position of the arm with the elbow flexed and the shoulder associated with the arm being in an adducted, internal rotation position (the elbow can be flexed 90 degrees in forearm cuff 334b, para [0109]; see abduction positioning device 320, Fig 7; the abduction positioning device 320 can support the shoulder in an adducted, internal rotation position, para (0102)).
	Lemmon does not, however, explicitly disclose in the embodiment shown in figure 7 that the second arm support element is configured to be secured to the front of the garment to immobilize the lower arm portion of the arm in a position adjacent to the front of the torso. Lemmon does, however, teach in the embodiment shown in figure 1A that the second arm support element (142) is configured to be secured to the front of the garment to immobilize the lower arm portion of the arm in a position adjacent to the front of the torso (as shown in figure 1A). it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention to have configured the second arm support element on the device of fig 7 of Lemmon to be secured to the front of the garment to immobilize the lower arm portion of the arm in a position adjacent to the front of the torso like element 142 in the device of figure 1A of Lemmon in order to position the arm with the elbow bent 90 degrees and the forearm and hand positioned adjacent to the front of the torso for improved user comfort.
Lemmon does not, however, disclose that the arm support elements are removably securable to the garment.
Barnes teaches a garment to support the arm (see therapeutic garment 1, Fig 9, para [0052]) comprising a belt (see waist belt 5, Fig 9), a cuff (see cuff 10, Fig 9) and cuff mount (see patch 30 with buttons 35, Fig 9), where the position is adjustable along a length of the garment such that the cuff is interchangeably mountable in at least two locations to permit securement of the lower arm in the at least two positions of the arm (patch 30 can be positioned on different locations on waist belt 5 and the buttons 35 allow the cuff to be releasably mounted to different areas of the patch, para [0052]; the cuff is mountable on different locations to provide different therapeutic functions wherein, specifically, the cuff mount is configured to permit removable attachment of a lower arm cuff 10 adjacent to a lateral side of the garment as shown in figure 2A). Accordingly, it would have been obvious to a one having ordinary skill in the art before the effective filing date of the invention to modify the arm support elements on the device of Lemmon so that they are removably securable to the garment as taught by Barnes in order to provide different therapeutic positions for the arm.
With respect to claim 21, Lemmon in view of Barnes discloses the invention substantially as claimed (see rejection of claim 20) and Lemmon also discloses that each of the arm support elements includes a cuff (see biceps cuff 334a and forearm cuff 334b, Fig 128) for receiving a portion of the arm of the person (cuffs 334a and 334b receive portions of the arm to support the arm, para [0107]) and at least one cuff mount (shell portion 330 includes Velcro to mount the cuffs, para [(0106]) supported on the garment (Velcro is on shell portion 330, para [0106]) and configured to mount the cuffs on the garment (Velcro on the shell portion is configured to mount cuffs 334, para (0106)).
	With respect to claim 22, Lemmon in view of Barnes discloses the invention substantially as claimed (see rejection of claim 21) and Lemmon also discloses that the first arm support element includes an upper arm cuff (see upper biceps cuff 334a, Fig 12B) for receiving the upper arm portion of the arm of the person (cuff 334a is for receiving the biceps, para (0107]) and wherein the second arm support element includes a lower arm cuff (see lower forearm cuff 334b, Fig 12B) for receiving the lower arm portion of the arm of the person (cuff 334b is for receiving the forearm, para [0108]).

Claims 4-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lemmon et al (US 2016/0256311) in view of Barnes et al (US 2011/0005525) and further in view of Wilson et al (US 6453904) and Schmidt (US 941277).
With respect to claim 4, Lemmon in view of Barnes discloses the invention as claimed (see rejection of claim 3) but does not disclose that the garment includes a torso opening formed by a lower edge of the garment; and wherein the garment cinching assembly comprises at least one garment cinching strap extending about the garment in an orientation substantially parallel to the lower edge of the garment and having an adjustable effective circumferential length to permit cinching of the cinching strap on the garment to press the garment against the torso of the person.
Wilson, however, teaches a garment (see garment 10, Fig 1) configured to be worn on the torso of the person (see garment on the torso, Fig 5), the garment having a front for positioning adjacent to a front of the torso (see front 12, Fig 1), a back for positioning adjacent to a back of the torso (see back 30, Fig 1), and at least one lateral side extending between the front and back for positioning adjacent to a side of the torso (see left and right sides of 10, Fig 1), the garment having at least one arm opening in the at least one lateral side for receiving the arm of the person (the sides of the garment are open for the arms to extend through, col 3, In 9-15); wherein the garment includes a torso opening formed by a lower edge of the garment (see torso opening formed by lower edge 18, Fig 5). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have utilized the garment of Wilson in combination with the device of Lemmon in view of Barnes in order to provide added support for the arm of the user to thereby further relieve strain on the neck and/or back of the user.
Wilson does not explicitly disclose that the garment cinching assembly comprises at least one garment cinching strap extending about the garment in an orientation substantially parallel to the lower edge of the garment and having an adjustable effective circumferential length to permit cinching of the cinching strap on the garment to press the garment against the torso of the person.
Schmidt teaches a vest (see vest, Fig 1, "vest" - col 1, In 29) comprising a garment cinching strap (see upper and lower cinching straps D, Fig 1, straps D, col 2, In 59) extending about the garment in an orientation substantially parallel to the lower edge of the garment
(see how straps D extend horizontally and substantially parallel to the lower bottom edge of the vest, Fig 1) and having an adjustable effective circumferential length to permit cinching of the cinching strap on the garment to press the garment against the torso of the person (the straps can be drawn back and forth and buckles adjusted to adjust the circumferential length of the straps, col 3, In 29-32). Accordingly, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the garment cinching assembly of Wilson to comprise a cinching strap as taught by Schmidt in order to better adjust the vest to fit the user.
With respect to claim 5, Lemmon in view of Barnes and further in view of Wilson and Schmidt discloses the invention substantially as claimed (see rejection of claim 4) and Schmidt teaches the at least one garment cinching strap comprising a lower cinching strap (see lower strap D, Fig 1) positioned relatively closer to the lower edge of the garment forming the torso opening (see how lower strap D is closer to the bottom edge of the vest, Fig 1) and an upper cinching strap (see upper strap D, Fig 1) positioned relatively further away from the lower edge of the garment (see how upper strap D is further from the bottom edge of the vest, Fig 1). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have further modified the cinching assembly of the device of Lemmon in view of Barnes and further in view of Wilson and Schmidt to include upper and lower cinching straps configured as taught in Schmidt in order to permit further adjustment of the vest in targeted regions.
With respect to claim 10, Lemmon in view of Barnes discloses the invention substantially as claimed (see rejection of claim 6) and Lemmon also discloses a plurality of cuff mounts (shell portion 330 includes Velcro to mount the cuffs, para [(0106]) supported on the garment cinching assembly (Velcro is on shell portion 330 of the cinching assembly, para [0106]) and configured to mount the cuffs on the garment cinching assembly (Velcro on the shell portion is configured to mount cuffs 334, para (0106)).
Lemmon does not, however, disclose one or more cinching straps which include a lower cinching strap positioned closer to a lower edge of the garment forming the torso opening and an upper cinching strap positioned further away from the lower edge of the garment than the lower cinching strap; and wherein the plurality of cuff mounts includes an upper cuff mount supported on the upper cinching strap, a lower cuff mount supported on the lower cinching strap, and a forward cuff mount supported on the upper cinching strap.
Wilson, however, teaches a sling apparatus for supporting an arm of a person with respect to a torso of the person (abstract; fig 4), the arm including an upper arm portion and a lower arm portion (inherent anatomical features of the human arm), the sling apparatus comprising:
a garment (see garment 10, Fig 1) configured to be worn on the torso of the person (see garment on the torso, Fig 5), the garment having a front for positioning adjacent to a front of the torso (see front 12, Fig 1), a back for positioning adjacent to a back of the torso (see back 30, Fig 1), and at least one lateral side extending between the front and back for positioning adjacent to a side of the torso (see left and right sides of 10, Fig 1), the garment having at least one arm opening in the at least one lateral side for receiving the arm of the person (the sides of the garment are open for the arms to extend through, col 3, In 9-15); and 
arm support elements (see arm supports 42, Fig 1) mounted on the garment (see arms supports 42 that mount on patches 48 on the garment, Fig 1, col 3, In 59-65) and being configured to support the arm of the person wearing the garment in at least two positions with respect to the torso (the support straps 42 are configured to position the arm in multiple positions, col 4, In 20-35);
wherein the at least two positions include a first position of the arm having the elbow extended with a shoulder associated with the arm of the person being in a neutral rotation orientation (the left strap 42 could be rotated clockwise 90 degrees to receive the upper arm to hold the arm with the elbow extended and the shoulder in a neutral position, Fig 5) and a second position of the arm with the elbow flexed and the shoulder associated with the arm being in an adducted, internal rotation position (the straps 42 are configured to support the arm with the elbow flexed and shoulder in an adducted, internal rotation position, Fig 5).
Wilson also teaches an upper cuff mount (see left cuff mount 48, Fig 5) and a forward cuff mount (see right cuff mount 48, Fig 5). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the device of Lemmon in view of Barnes to position the cuff mounts to provide an upper cuff mount and a forward cuff mount as in Wilson since rearranging parts of an invention involves only routine skill in the art. Additionally, it would have been obvious to further modify the device of Lemmon in view of Barnes and further in view of Wilson to include an additional cuff mount as a lower cuff mount since mere duplication of the essential working parts of a device involves only routine skill in the art.
	Lemmon in view of Barnes and further in view of Wilson does not, however, disclose one or more cinching straps which include a lower cinching strap positioned closer to a lower edge of the garment forming the torso opening and an upper cinching strap positioned further away from the lower edge of the garment than the lower cinching strap wherein, specifically, the upper cuff mount is supported on the upper cinching strap, the lower cuff mount is supported on the lower cinching strap, and the forward cuff mount is supported on the upper cinching strap. 
Schmidt teaches a vest (see vest, Fig 1, "vest" - col 1, In 29) comprising upper and lower garment cinching straps (see upper and lower cinching straps D, Fig 1, straps D, col 2, In 59) extending about the garment in an orientation substantially parallel to the lower edge of the garment (see how straps D extend horizontally and substantially parallel to the lower bottom edge of the vest, Fig 1) and having an adjustable effective circumferential length to permit cinching of the cinching strap on the garment to press the garment against the torso of the person (the straps can be drawn back and forth and buckles adjusted to adjust the circumferential length of the straps, col 3, In 29-32). Schmidt also teaches that each cuff mount of the plurality of cuff mounts is mounted on a cinching strap (as discussed in the rejection of claim 7). Accordingly, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the garment cinching assembly on the device of Lemmon in view of Barnes and further in view of Wilson to comprise cinching straps as taught by Schmidt in order to better adjust the vest to fit the user. It also would have been obvious to provide the additional cuff mount as a lower cuff mount supported on a lower cinching strap like the lower cinch strap of Schmidt in order to provide the cuff at a location where it can support the lower arm when it is desired to position the arm at an inclination with the elbow extended.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lemmon et al (US 2016/0256311) in view of Barnes et al (US 2011/0005525) and further in view of Schmidt (US 941277).
With respect to claim 7, Lemmon in view of Barnes discloses the invention substantially as claimed (see rejection of claim 6) but does not disclose that the garment cinching assembly comprises one or more garment cinching straps extending about the garment; and wherein each cuff mount of the plurality of cuff mounts is mounted on one of the cinching straps of the garment cinching assembly.
Schmidt teaches a vest (see vest, Fig 1, "vest" - col 1, In 29) comprising a garment cinching strap (see upper and lower cinching straps D, Fig 1, straps D, col 2, In 59) extending about the garment in an orientation substantially parallel to the lower edge of the garment
(see how straps D extend horizontally and substantially parallel to the lower bottom edge of the vest, Fig 1) and having an adjustable effective circumferential length to permit cinching of the cinching strap on the garment to press the garment against the torso of the person (the straps can be drawn back and forth and buckles adjusted to adjust the circumferential length of the straps, col 3, In 29-32). Schmidt also teaches that each cuff mount of the plurality of cuff mounts is mounted on a cinching strap (see box VIII) of the garment cinching assembly (left and right Velcro cuff mounts can be mounted on the upper strap D to provide arm cuffs to support the arm, Fig 1). Accordingly, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the device of Lemmon in view of Barnes to comprise a cinching strap as taught by Schmidt in order to better adjust the vest to fit the user. It also would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have mounted the cuff mounts of the device of Lemmon in view of Barnes on one of the cinching straps as taught by Schmidt in order to enable the position of the cuff mounts to be adjusted with adjustment of the cinching assembly.
With respect to claim 8, Lemmon in view of Barnes and further in view of Schmidt discloses the invention substantially as claimed (see rejection of claim 7) but does not disclose that each cuff mount of the plurality of cuff mounts is adjustably positionable along one of the cinching straps.
Barnes teaches a garment to support the arm (see therapeutic garment 1, Fig 9, para [0052]) comprising a belt (see waist belt 5, Fig 9), a cuff (see cuff 10, Fig 9) and cuff mount (see patch 30 with buttons 35, Fig 9), where the position of the cuff mount is adjustable along a length of the garment (patch 30 can be positioned on different locations on waist belt 5 and the buttons 35 allow the cuff to be releasably mounted to different areas of the patch, para [0052]) in order mount the cuff on different locations to provide different therapeutic functions. Accordingly, it would have been obvious to a one having ordinary skill in the art before the effective filing date of the invention to modify the cuff mounts on the device of Lemmon in view of Barnes and further in view of Schmidt to be adjustably positioned on different locations along the cinching straps as taught by Barnes in order to provide different therapeutic positions for the arm.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lemmon et al (US 2016/0256311) in view of Barnes et al (US 2011/0005525) and further in view of Krenzel (US 9668902).
With respect to claim 11, Lemmon in view of Barnes discloses the invention substantially as claimed (see rejection of claim 6) and Lemmon also discloses that each cuff of the plurality of cuffs comprises: a sleeve configured to receive a portion of the arm of the user (biceps cuff 334a and forearm cuff 334b, Fig 12B; each of the cuffs 334a and 334b receive portions of the arm to support the arm, para [0107])
Lemmon does not, however, explicitly discloses a band extended about the sleeve, the band having an adjustable effective circumferential length to permit constriction of the band and the sleeve about the arm portion of the arm of the person; and a slider receiving a portion of the band, the slider having a nub.
Krenzel teaches a therapeutic garment (see garment 202, Fig 9) comprising a waist belt (see belt 226, Fig 9) with a cuff mount (see cuff mount 400, Fig 11) for a cuff (see cuff 518, Fig 10), where the cuff comprises a sleeve (the cuff can be adjustable as shown in Fig 7, col 11, In 34-37; see detailed sleeve portion 18, Fig 7) configured to receive a portion of the arm (see how sleeve 18 receives the forearm 54, Fig 7), a band (see band straps 82 and 86, Fig 7) extended about the sleeve (see how band straps 82 and 86 extend about the upper portion of sleeve 18, Fig 7) and having an adjustable circumferential length (the lengths of straps 82 and 86 can be adjusted, col 10, In 50-53), and a slider (see upper unlabeled buckle, Fig 7; hook and loop attachment member, col 10, In 54-56) receiving a portion of the band (the buckle receives the straps 82 and 86, Fig 7, col 10, In 54-56) and having a nub (see nub 550, Fig 12) to mount to the cuff mount (see how nub 550 is configured to mount to a cuff mount receiver 412, Fig 12, col 11, In 40-43) in order to provide a secure but still easily releasable coupling mechanism between the cuff and cuff mount (a magnetic interconnection is used that selectively fastens the nub 550 to the receiver 412, col 12, In 33-35). Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the cuff of the device of Lemmon in view of Barnes to comprise a sleeve, band, slider, and nub as taught by Krenzel to provide a cuff with an adjustable circumferential length to fit differently sized arms and to more securely but still easily releasably couple to the cuff mount.
With respect to claim 12, Lemmon in view of Barnes discloses the invention substantially as claimed (see rejection of claim 6) but does not disclose that each of the cuff mounts comprises:
a housing mounted on a cinching strap of the garment cinching assembly, the housing having an aperture for receiving a portion of a nub of one of the cuffs; and
a latching mechanism mounted on the housing and being configured to engage a said nub extending through the aperture in the housing.
Krenzel teaches a therapeutic garment (see garment device with belt 626 and hip pads 618, Fig 18) comprising a waist belt (see belt 626, Fig 18) with a cuff mount (see cuff mount 604, Fig 18) for a cuff (see cuff 600 with nub 650, Fig 18), the cuff mount comprising a
housing (see housing 604, Fig 22) having an aperture (see aperture 619 in receiver 612, Fig 22) for receiving a portion of a nub of the cuff (see how aperture 619 is configured to receive a nub 650 of cuff 600, Fig 22, col 15, In 13-14), and a latching mechanism (a locking mechanism 800 is used with receiver 612, Fig 22, col 15, In 5) configured to engage the nub (ball 804 moves to lock or release nub 650, col 15, In 10-19) in order to provide a secure but still easily releasable coupling mechanism.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the cuff mount of the device of Lemmon in view of Barnes to comprise a housing with an aperture and a latching mechanism as taught by Krenzel in order to more securely but still easily releasably couple to the cuff.
With respect to claim 13, Lemmon in view of Barnes and further in view of Krenzel discloses the invention substantially as claimed (see rejection of claim 12) and Krenzel further teaches that the latching mechanism comprises a latch member (see latch member 804, Fig 22) mounted on the housing (see latch member 804 mounted on housing portion 612, Fig 22), the latch member being movable with respect to the housing between a latch position (see how 804 can move towards cavity 619 to latch the nub 650 of the cuff, Fig 22) and a release position (see how 804 can move away from cavity 619 to release the nub 650 of the cuff, Fig 22), the latch position being characterized by the latch member being configured to engage the nub of a said cuff inserted into the aperture of the housing and resist removal of the nub from the housing (latch member 804 moves towards nub 650 to help prevent removal, col 15, In 23-24), the release position being characterized by the latch member permitting removal of the nub of a said cuff from the aperture of the housing (latch member 804 can move to an open position to expose cavity 619 so nub 650 can be removed, col 15, In 12-13). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have further modified the device of Lemmon in view of Barnes and further in view of Krenzel to include a latching mechanism configured as taught by Krenzel in order to permit selective attachment and/or release of the cuff for improved customization of the device to better meet the individual treatment needs of a given user.
With respect to claim 14, Lemmon in view of Barnes and further in view of Krenzel discloses the invention substantially as claimed (see rejection of claim 13) and Krenzel further teaches that the latching mechanism comprises a biasing element (see biasing arm 808, Fig 22) configured to bias the latch member toward the latch position (arm 808 is spring-like to bias the latch member 804 toward receiver 612 to prevent removal of nub 650, col 15, In 20-24). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have further modified the device of Lemmon in view of Barnes and further in view of Krenzel to include a latching mechanism having a biasing element as taught by Krenzel in order to maintain the latch in the latched position and prevent inadvertent or accidental release.

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lemmon et al (US 2016/0256311) in view of Barnes et al (US 2011/0005525) and further in view of Stevens (US 3515131).
With respect to claims 23-24, Lemmon in view of Barnes discloses the invention substantially as claimed (see rejection of claim 21) but does not disclose an upper cuff mount supported on the garment adjacent to the at least one lateral side of the garment wherein the upper arm cuff is removably mounted on the upper cuff mount of the first arm support element and a forward cuff mount supported on the garment adjacent to the front of the garment, the lower arm cuff being removably mountable on the forward cuff mount.
Stevens, however, teaches an upper arm cuff 16 that is removably secured to a garment adjacent to a lateral side of the garment (via cooperation between elements 32 on the garment and 33 on the cuff) as shown in figures 4-6 and a lower arm cuff 24 that is removably mountable on a forward cuff mount (via cooperation between elements 32 on the garment and 33 on the cuff) located on the front of the garment as shown in figures 4-6. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have configured the cuff mounts of the device of Lemmon in view of Barnes to include an upper cuff mount supported on the garment adjacent to the at least one lateral side of the garment wherein the upper arm cuff is removably mounted on the upper cuff mount of the first arm support element and a forward cuff mount supported on the garment adjacent to the front of the garment, the lower arm cuff being removably mountable on the forward cuff mount, as in Stevens, in order to permit selective positioning of the upper/lower parts of the user’s arm for customization depending on the specific treatment needs of the user.
Lemmon also does not disclose a lower cuff mount supported on the garment adjacent to the at least one lateral side of the garment, the lower arm cuff being removably mountable on the lower cuff mount.
Barnes teaches a garment to support the arm (see therapeutic garment 1, Fig 9, para [0052]) comprising a belt (see waist belt 5, Fig 9), a cuff (see cuff 10, Fig 9) and cuff mount (see patch 30 with buttons 35, Fig 9), where the position of the cuff mount is adjustable along a length of the garment (patch 30 can be positioned on different locations on waist belt 5 and the buttons 35 allow the cuff to be releasably mounted to different areas of the patch, para [0052]) in order mount the cuff on different locations to provide different therapeutic functions wherein, specifically, the cuff mount is configured to permit removable attachment of a lower arm cuff 10 adjacent to a lateral side of the garment as shown in figure 2A. Accordingly, it would have been obvious to a one having ordinary skill in the art before the effective filing date of the invention to further modify the cuff mounts on the device of Lemmon in view of Barnes to include a lower cuff mount supported on the garment adjacent to the at least one lateral side of the garment wherein the lower arm cuff is removably mountable on the lower cuff mount as taught by Barnes in order to provide different therapeutic positions for the arm.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 17023841 (‘841 application) in view of Lemmon et al (US 2016/0256311) and further in view of Barnes et al (US 2011/0005525). In particular, claims 1-2 of the ‘841 application recite all the limitations of claims 1-2 of the present application, except that the ‘841 application claims do not recite that one of the arm support elements is configured to support the upper arm portion of the person on the garment and another one of the arm support elements is configured to support the lower arm portion of the person on the garment, the other one of the arm support elements being interchangeably mountable to the garment in at least two locations on the garment to permit securement of the lower arm portion of the user to the garment in the at least two positions of the arm.
Lemmon teaches a sling apparatus for supporting an arm of a person with respect to a torso of the person (para [0002]; shoulder brace includes an arm cradle device 330 including an arm shell which is interpreted as being a “sling”; configured to be used in conjunction with a wedge and waist belt for supporting the arm with respect to the torso – see para [0113-0114]) comprising arm support elements (see arm support elements 334a and 334b, Fig 12B) mounted on a garment (see supports 334 mounted on portion 330 of the garment, Fig 12A) and being configured to support the arm of the person wearing the garment in at least two positions with respect to the torso (the cuffs 334a and 334b can support the arm in multiple positions, para [0107]-[0109)) wherein one of the arm support elements is configured to support the upper arm portion of the person on the garment (upper biceps cuff 334a; fig 12G; is for receiving the biceps – para [0107]) and another one of the arm support elements is configured to support the lower arm portion of the person on the garment (lower forearm cuff 334b; fig 12B; is for receiving the forearm – para [0108]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention to have used one of the arm support elements of the device defined in the claims of the ‘841 application to support the upper arm portion of the person on the garment and another of the arm support elements in the claims of the ‘841 application to support the lower arm portion of the person on the garment, as in Lemmon, in order to support the arm in a given configuration for optimal treatment and therapeutic effect.
Lemmon does not, however, disclose the other one of the arm support elements being interchangeably mountable to the garment in at least two locations on the garment to permit securement of the lower arm portion of the user to the garment in the at least two positions of the arm.
Barnes teaches a garment to support the arm (see therapeutic garment 1, Fig 9, para [0052]) comprising a belt (see waist belt 5, Fig 9), a cuff (see cuff 10, Fig 9) and cuff mount (see patch 30 with buttons 35, Fig 9), where the position is adjustable along a length of the garment such that the cuff is interchangeably mountable in at least two locations to permit securement of the lower arm in the at least two positions of the arm (patch 30 can be positioned on different locations on waist belt 5 and the buttons 35 allow the cuff to be releasably mounted to different areas of the patch, para [0052]; the cuff is mountable on different locations to provide different therapeutic functions wherein, specifically, the cuff mount is configured to permit removable attachment of a lower arm cuff 10 adjacent to a lateral side of the garment as shown in figure 2A). Accordingly, it would have been obvious to a one having ordinary skill in the art before the effective filing date of the invention to modify the lower cuff mount on the device of Lemmon so that it is interchangeably mountable to the garment in at least two locations on the garment to permit securement of the lower arm portion of the user to the garment in the at least two positions of the arm as taught by Barnes in order to provide different therapeutic positions for the arm.
This is a provisional nonstatutory double patenting rejection.

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 9/13/22 have been fully considered as follows:
	Regarding the objections to the specification, Applicant’s amendments to the abstract have been reviewed and are sufficient to overcome the objections, which, accordingly, have been withdrawn.
	Regarding the objections to the claims, Applicant’s amendments have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn. Objections which have not been addressed have been maintained and new objections have been given as necessitated by Applicant’s amendments to the claims.
	Regarding the claim rejections under 35 USC 112, Applicant’s amendments and arguments have been fully considered and are sufficient to overcome most of the rejections (which have been withdrawn) while new rejections have been made as necessitated by Applicant’s amendments to the claims.
	Regarding the claim rejections under 35 USC 102/103, Applicant’s arguments on pages 12-19 have been fully considered but are rendered moot in view of the new grounds of rejection presented above which were necessitated by Applicant’s amendments to the claims.
	Regarding the double patenting rejections, Applicant’s arguments on pages 19-20 have been noted but are rendered moot in view of the new grounds of rejection presented above which were necessitated by Applicant’s amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786